                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


 ALEKSEJ GUBAREV,
 XBT HOLDING S.A., and
 WEBZILLA, INC.                                                       Case No.
   Plaintiffs,
                                                                 0:17-cv-60426-UU
 v.

 BUZZFEED, INC. and
 BEN SMITH
   Defendants.


               REPLY DECLARATION OF MATTHEW SHAYEFAR
        IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

I, Matthew Shayefar, do hereby declare as follows:
       1.      My name is Matthew Shayefar. I am over the age of 18 years. I am an attorney
licensed in the State of Florida, the State of California and the Commonwealth of Massachusetts.
I am counsel of record to Plaintiffs in the above captioned action. I am familiar with the facts
herein and make this declaration from my own personal knowledge.
       2.      Attached hereto as Rep. Ex. 1 is a true and correct copy of portions of the
transcript of the deposition of Anthony J. Ferrante.
       3.      Attached hereto as Rep. Ex. 2 is a true and correct copy of portions of the
transcript of the deposition of David Kramer.
       4.      Attached hereto as Rep. Ex. 3 is a true and correct copy of portions of the a
document titled “Executive Session Permanent Select Committee Intelligence, U.S. House of
Representatives, Washington D.C. Interview of: Glenn Simpson.”
       5.      Attached hereto as Rep. Ex. 4 is a true and correct copy of portions of the
transcript of the deposition of Benjamin Smith.
       6.      Attached hereto as Rep. Ex. 5 is a true and correct copy of portions of the
transcript of the deposition of Ken Bensinger.




                                                  1
       7.      Attached hereto as Rep. Ex. 6 is a true and correct copy of a document that I
obtained from the URL https://www.itic.org/public-
policy/SnapshotofDataLocalizationMeasures7-29-2016.pdf on October 9, 2018.
       8.      Attached hereto as Rep. Ex. 7 is a true and correct printout of an article that I
obtained from the URL https://www.nytimes.com/2017/07/12/business/apple-china-data-center-
cybersecurity.html on October 9, 2018.
       9.      Attached hereto as Rep. Ex. 8 is a true and correct printout of an article that I
obtained from the URL https://www.reuters.com/article/us-india-payments-whatsapp/whatsapp-
builds-system-to-comply-with-indias-payments-data-storage-norms-idUSKCN1MJ0IX on
October 9, 2018.
       10.     Attached hereto as Rep. Ex. 9 is a true and correct printout of an article that I
obtained from the URL
https://www.livemint.com/Companies/xEAFZGZ9kOaMz6R4HIgwXK/Google-ready-to-
comply-with-RBI-norms-for-payment-services.html on October 9, 2018.
       11.     Attached hereto as Rep. Ex. 10 is a true and correct printout of an article that I
obtained from the URL https://themoscowtimes.com/articles/apple-to-store-users-personal-data-
in-russia-report-49478 on October 9, 2018.
       12.     Attached hereto as Rep. Ex. 11 is a true and correct copy of documents produced
by KGlobal in connection with this litigation, Bates stamped KGlobal_000575-76.


Signed under the pains and penalties of perjury, this 9th day of October, 2018.


                                                      /s/ Matthew Shayefar
                                                      Matthew Shayefar, Esq.




                                                 2
